GIDEON, J.
I concur in the order reversing the judgment and directing a new trial. The appellant was, in my opinion, under the evidence in this ease, entitled to have an instruction submitting the question of contributory negligence to the jury. 3 Elliott on Railroads (2d Ed.).§ 1261.
The requested instruction was timely made. The giving of the instruction as requested would not have been reversible error. A failure to give the instruction as requested, or some other instruction embodying the substance of the request, was necessarily prejudicial.
I am also of the opinion that appellant was not liable under the law of the turntable or attractive nuisance theory. I do not understand, however that respondent seriously contends that he is entitled to recover upon that theory.
I am unable to agree with the conclusions reached by the court on the remaining question considered. The effect of that conclusion precludes a recovery upon another trial. The result, in my judgment, is not justified by the facts in *526this record, nor it is warranted by tbe authorities. I desire, therefore to state briefly why I do not agree with the conclusion of the court.
The testimony is abundant, and, in fact, is undisputed, that the place where the car was left with the powder in it was a place frequented by children, and that respondent and other children were in the habit of playing there at any time they desired. The place where the car was left and its surroundings were concisely described by the witness "W. J. Storrs. His testimony, found in appellant’s abstract, is as follows:
* * Th.ere was no fence dividing any of these tracks from any other portion of the town, and they were easy of access; children have played around the tracks a great deal and around the •yards; they went in and about the yard; there were no obstructions of any kind to stop them; at times they would go in and about box cars or other cars on the track; this practice was continuous off and on during the time he (witness) was there during the year 1917, more in the summer time when the children were out of school and when the weather permitted them to be out of doors, * * *”
That testimony is corroborated by the respondent and other witnesses. Respondent’s testimony, as found in the abstract, respecting the place where the car stood, is as follows:
“* ■ * * I had been in the yards before digging coal and getting my sheep. I had played around the cars before, and gone in them, and other boys. \ There was a lot of them; there was the Painter kids and the Harris kid. I used to play with them around the cars. They were about my age. I played around there during the summer; I would go there about six times a week; I would go there almost every day. I went around cars and climbed into them. Nobody ever stopped me nor the other boys; the agent never told us not to. * * *”
The duty of any one handling explosives not to place them in a place where children are wont to congregate is recognized by all the authorities. The Supreme, Court of Kentucky, in Miller v. Chandler, 168 Ky. at page 609, 182 S. W. at page 834, says:
“The authorities are abundant and harpionious that where one stores dangerous explosives in a place upon his premises which he knows is accessible to and frequented by children he does not exer*527cise the ordinary care and reasonable precautions he is bound as a social duty to exercise to prevent accidents to children playing with or in the vicinity of such explosives” — citing cases.
Again, tbe same court, in Carter Coal Co. v. Smith, 173 Ky. at page 844, 191 S. W. at page 632, says:
“If appellant was responsible for the presence of the dynamite caps in the place where they were found upon its premises, there can be no doubt of its liability to this little girl and her father for the injuries complained of, because, whether children were in the habit of frequenting the place or not, its accessibility to them was sufficient to render it negligent to place such a dangerous explosive as dynamite caps in an open cupboard.”
If, therefore, appellant knowingly placed this car, or permitted it to be left, at the place where it was left, with the doors open, and it contained this explosive, appellant did “not exercise the ordinary care and reasonable precaution” it is bound “to exercise as a social duty to prevent accidents to children.” I do not understand, however, that that standard of duty is denied, but it is contended that there is no testimony in this record that appellant had any knowledge that the car contained this explosive; hence no liability. I do not contend, nor do I understand that any one is contending, that liability would attach if the powder was in the car without the knowledge of the appellant or if the facts were such that appellant in the exercise of ordinary care should not be charged with such knowledge.
The argument that appellant did not have such knowledge, or in the exercise of ordinary care could not have had, is best answered by the testimony in the record. During the trial the manager of the Hercules Powder Company was called as a witness, and on cross-examination detailed the method, of stowing powder in the cars at the time of loading. His testimony was that the black powder was placed in steel kegs of about 25 pounds each. He also stated that in practically all shipments some of the kegs became broken. The natural result would be that the powder would run out of the kegs and be caught on the floor of the car. True, the same witness was called at a later time during the hearing of the case, and to some extent modified the statements made in the *528early part of his examination. However, that testimony is in the record.
Appellant is a common carrier operating a railroad in the mining districts of this state. If it is usual in shipping powder that some of the kegs become broken it became a question for the jury to determine whether appellant should be charged with knowledge of such fact. Moreover, it is in the evidence that the Bureau for the Safe Transportation of Explosives requires that placards be placed upon cars containing explosives during shipments, and that they remain there until the explosives are removed. The car in question bore such placards. The car was unloaded at Mammoth on the day preceding the accident, and the placards were removed. That black powder was shipped in this car by the Hercules Powder Company over the railroad of appellant, and was loaded on or about the 12th day of July, 1917, is without dispute. That powder was in the car after it was placed on the tracks of .appellant at Silver City is likewise not disputed. The agent of the appellant testified that after the accident causing the injury he went into the car, swept it out; found no powder at or near the door, although he did find a little powder, described as “possibly a few pints,” in one end of the car.
J. J. Mallaney, a witness for appellant, stated he had been engine foreman for appellant for something like 2y2 years; that during that time he had occasion to handle shipments of black powder in the Tintie district; that he judged he had handled an average of a carload of explosives a month, and that there were frequently less than carload lots, some containing kegs of powder, boxes of caps, and such like material. On cross-examination he testified:
“Q. What were you when this accident happened? A. I was engine foreman there, and was working on the Mammoth end of the district at the time of this accident. * * * Q. So you say now that you have made it a business to examine box cars when they came in for the purpose of determining if there is powder in them and to see that they/ are all right for other commodities, because there are few boxes come in? A. Yes, sir. Q. That has always been the practice? A. Yes, sir; but in addition to that I *529might qualify that statement by saying that there are no instructions that I know of in my railroad training where we are cautioned to he as careful as we are in the handling of powder explosives. Q. Yes; that is right. Now, while you don’t examine them with that view, certainly you didn’t know that these cars are ordinary powder cars; these box cars are either powder cars or hay cars? A. All powder cars are placarded on both ends and both sides. Q. Who takes off those placards? A. The conductor handling the car; his instructions. Q. It isn’t the shipper at all? It isn’t the consignee at all took it off, it is the conductor of the train? A. Well, I wouldn’t answer that question that you place more directly, and I will state that on those cars where they contain inflammable material or powder, there are instructions to the conductor to see that they are removed immediately that the car comes into his charge. Q. The conductor is the one to do that? A. Well, he is responsible if it shall be done. I will answer your question that way. Q. And before he removes it it is also his duty to see that the inflammables are taken out? A. Yes; he can’t remove it until he knows they are taken out. Q. In other words, the conductor on a freight train, if there is a car over the Salt Lake route, has the duty of inspecting the car that has contained powder, to see that it is taken out, doesn’t he? A. Well, he can’t remove the inflammable tags or explosive tags from the car unless he knows absolutely that all materials of that nature have been removed from the car. Q. So it is his duty before those cars are taken — before those inflammable placards are taken out — or before the car has continued in transit, to inspect the car to see that all inflammables or explosives are taken out; that is right, isn’t it? A. Well, I wouldn’t say that he will inspect the car, but he must know that. He cannot remove those tags until the explosives are removed. Q. I asked you whether he inspects it or causes it to be inspected; he would do one or the other? A. Yes, sir; he is responsible. * * * Q. That is the duty of the conductor, isn’t it, before he removes the placards, to see that all inflammable material is taken out? A. That is my understanding; yes, sir. Q. There is no question about that is there? A. No; that is the law, as I understand it, of railroading. Q. Anyway, that is your practice? A. Yes, sir. Q. And was in 1917? A. Oh, yes. Q. And if the car has been opened, and there is still inflammable material in there, you don’t leave it open, do you? A. Oh, no. * * * Q. You can easily determine by a careful inspection of a car whether there is any inflammable material in the car, loose powder or powder in packages, can’t you? A. Oh, yes.”
It will be seen from tbe testimony of the above witness that it was the duty of appellant to remove the placards be*530fore moving tbe car after tbe explosives bad been unloaded, and to see tbat no explosives were left in tbe car. Tbat duty was imposed by defendant’s own regulations and rules. Tbat defendant violated that duty and left tbe explosives in this car is without dispute. How then can a court determine as a matter of law tbat appellant bad no knowledge, or in tbe exercise of ordinary care should not be charged with knowledge, of tbe fact that powder was in this car ? No ease is cited so bolding. No principle of law is elucidated authorizing such deduction.
The length of time tbe car was in appellant’s yard is no defense if it was there long enough to cause tbe injury. Wells v. Gallagher, 144 Ala. 363, 39 South. 747, 3 L. R. A. (N. S.) 759, 113 Am. St. Rep. 50.
There is, however, another element in this case not found in many of the reported cases. The testimony tended to show not only that the car was left with an open door on a switch where children frequently congregated or were permitted to go, but, in addition, after respondent obtained possession of the powder, he exhibited it to the agent of appellant,' at the same time stating to him that he had taken it from the car, and asked the agent what it was. That some conversation was had between the' agent of appellant and respondent respecting the powder taken from the car is corroborated by the agent’s testimony. The agent testified that he met the little boy carrying a burlap sack over his shoulder in the yards near the depot at about the time stated, and said to him: “Hello, Danny. What have you got in your sack?” The boy replied: “I don’t know, Mr. Mac. It looks something like powder.,” The agent inquired as to what he was going to do with the powder and received the answer that he was going to take it to his father. The agent asked respondent to bring it over to the station to let him, see it. It appears that the agent was required to make a telegraphic report at about that hour, and.he was in a hurry to get back to his work for that reason. Respondent did hot take the powder to the station. These additional facts bring the case within the principle of law stated in Folsom-Morris Min. Co. *531v. De York, 61 Okl. 75, 160 Pac. 64, L. R. A. 1917A, 1290, and in Binford v. Johnston, 82 Ind. 426, 42 Am. Rep. 508. In the De York Case tbe defendant mining company was engaged in coal mining. It bad an nninclosed powder bouse near tbe mine. Tbe powder was stored in this bouse in cans. Small quantities of powder were left in tbe cans, and tbe cans thrown upon tbe ground near tbe powder bouse. Two small boys gathered up some of this powder from tbe cans and carried it away. One of them was injured by an explosion. Defendant was held liable. It was further held that a person employed by tbe defendant known as a “powder monkey” was present, and, not objecting to tbe removal of tbe powder, bis action must be regarded as tbe negligent act of tbe defendant.
“Ordinary care” is defined in 3 Words & Phrases, Second Series, 781, as follows:
“The terms ‘ordinary care,’ ‘reasonable prudence,’ and such like terms, as applied to the conduct and affairs of men, have a relative significance and cannot be arbitrarily defined. What may be deemed ordinary care in one case may, under different surroundings and circumstances, be gross negligence. The policy of the law has relegated the determination of such questions to the jury under proper instructions’’- — citing many cases.
In discussing the degree of care to be exercised by any one having control of explosives, the Supreme Court of Kansas, in Clark v. Powder Co., 94 Kan. at page 271, 146 Pac. at page 321, L. R. A. 1915E, 479, Ann. Cas. 1917B, 340, says:
“The highest degree of care is required of all responsible persons having ownership or control of dangerous explosives such as dynamite and firearms. The utmost prudence and caution should be exercised to see that so dangerous an instrumentality does not work mischief to persons or property. The degree of care must be commensurate with the dangerous character of the commodity, and the duty to exercise this highest degree of care in keeping close custody of an article like dynamite never ceases.” (Italics mine.)
Tbe appellant bad control and possession of this dangerous explosive. This is conceded. So long as that possession continued, tbe duty to guard against accident did not cease. Tbe duty being primarily upon tbe appellant as tbe possessor of the powder, it could not escape or shift that duty as *532against tbe resppndent by presuming that tbe consignee bad done its duty. Appellant’s duty was to know that tbe explosive bad been removed before placing tbe car, unguarded and with tbe doors open, in a place accessible to and frequented by ebildren. It was appellant’s further duty to prevent tbe respondent carrying away tbe powder after knowledge on tbe part of tbe agent that tbe respondent bad this powder, and that be bad taken it from appellant’s car/being tbe car in question. Had either of those duties been performed, this unfortunate and lamentable accident would not have occurred.
The court, in my judgment did not err in denying the non-suit nor in refusing to direct a verdict.
WEBER, J., concurs.